FILED
                                                                                 August 31, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re L.M.

No. 21-0910 (Barbour County 19-JA-27)



                               MEMORANDUM DECISION


        Petitioner Father C.H., by counsel Ira A. Richardson, appeals the Circuit Court of Barbour
County’s October 8, 2021, order terminating his parental rights to L.M. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Brittany
Ryers-Hindbaugh, filed a response in support of the circuit court’s order. The guardian ad litem,
Mary S. Nelson, filed a response on behalf of the child also in support of the circuit court’s order.
On appeal, petitioner argues that the circuit court erred in terminating his parental rights when
services were unavailable to him due to the COVID-19 pandemic. He further asserts that the circuit
court erred in denying him post-termination visitation with the child.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In February of 2019, the DHHR filed a child abuse and neglect petition alleging that the
mother’s live-in boyfriend regularly discharged a firearm into the walls of the home, destroyed
furniture, and threatened the family while L.M. was present, and that L.M. witnessed the live-in
boyfriend shoot the family cat in the kitchen. The DHHR further alleged that the live-in boyfriend
committed domestic violence against L.M.’s sibling not at issue on appeal. According to the
DHHR, the maternal grandmother obtained a domestic violence protective order against the
mother and the live-in boyfriend, and the children were removed from the home. Regarding


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). The original style of the case included another child, but this child
is no longer at issue as he has reached the age of majority.
                                                  1
petitioner, the DHHR alleged that he had not had contact with L.M. in many years; had not
provided support, financial or otherwise; and had abandoned L.M.

        In early March of 2019, the court held a preliminary hearing. Petitioner appeared
intoxicated and, after having been placed under oath, stated that he had consumed twelve beers the
night prior, drank a couple of beers that morning, is prescribed Klonopin, and is an alcoholic. The
sheriff’s department administered a preliminary breathalyzer test, and petitioner registered a blood
alcohol content of .294. Upon hearing petitioner’s testimony as well as that of the mother, the court
determined that petitioner had not had contact with then-thirteen-year-old L.M. since the child was
four years old and that petitioner was in arrears for child support. The court further found that
petitioner’s short stints of sobriety were the result of his incarcerations for numerous domestic
battery charges. The court ratified the child’s removal, denied petitioner supervised visitation, and
ordered petitioner to submit to regular alcohol and drug screening.

        As a result of the court’s findings at the preliminary hearing, the DHHR filed an amended
petition in March of 2019 adding allegations that petitioner appeared extremely intoxicated at the
hearing, that petitioner severely abused alcohol and potentially other substances, and that he was
“woefully” behind in child support. Petitioner waived his right to a preliminary hearing on the
amended petition in March of 2019.

        By August of 2019, the court held an adjudicatory hearing during which petitioner
stipulated to the allegations of abuse and neglect contained in the amended petition. The court
accepted the stipulations and adjudicated him as an abusing parent. Along with petitioner’s
stipulation, petitioner testified that he began drinking alcohol at age fifteen; he lost his driver’s
license at age sixteen; and at his current age of thirty-two, his sole income is social security
disability due to his diagnosis of ataxia caused by his chronic alcoholism. The court, having
admired petitioner’s honesty, granted him a post-adjudicatory improvement period.

       At a dispositional hearing held in November of 2019, petitioner moved the circuit court to
implement a “SCRAM” bracelet, a device worn by the participant that continuously monitors
blood alcohol content. Petitioner argued that due to his disability and lack of transportation, he was
unable to attend regular drug and alcohol screenings. The court granted petitioner’s motion, and
the DHHR accommodated petitioner by providing him with a SCRAM bracelet.

        Petitioner filed a motion for an extension to his improvement period in April of 2020, citing
his abstention from alcohol while wearing the SCRAM bracelet. He further argued that although
he was required to undergo a parental fitness and psychosocial evaluation, scheduling the
evaluation had been “impossible” due to the COVID-19 pandemic. The court granted petitioner
an extension to his improvement period.

         In March of 2021, the circuit court held a final dispositional hearing. The DHHR presented
evidence that although petitioner initially participated in services such as telephonic supervised
visits, drug and alcohol screening with the SCRAM bracelet, and attending multidisciplinary team
meetings (“MDT”), he ceased all participation in services around May of 2020. The DHHR worker
testified that petitioner never called her and he did not return her phone calls or leave voice mails.
She also stated that petitioner failed to complete a psychological evaluation despite the DHHR

                                                  2
accommodating him by scheduling the service at a local healthcare provider. The worker testified
that petitioner did not provide gifts or cards for the child.

        The visitation provider testified that petitioner last attended visits with the child in April of
2020, and the three visits that month were held virtually due to the COVID-19 pandemic. However,
she stated that petitioner ceased participation in all visits after April of 2020 and when she obtained
a new phone number for petitioner, he did not answer her calls. Another worker testified that she
met petitioner at the MDT meeting in November of 2020 and that she gave him her contact
information, but she never heard from him. She stated that petitioner failed to attend or participate
in the three other MDT meetings following November of 2020 despite notice having been sent to
him.

        The maternal grandmother testified that she sent petitioner a social media message on July
1, 2020, stating that in-person visitations with the child had resumed and gave him the contact
information for the visitation providers. She further stated that the child received no gifts or cards
from petitioner and that the child had expressed a desire not to see petitioner. Petitioner testified
that he ceased participating in MDT meetings beginning in October of 2020 because he “had
trouble using his phone,” as he needed help dialing numbers, but stated that he was able to use his
social media account. Petitioner denied not leaving messages with the DHHR workers and not
contacting them. He stated that he called the visitation provider, but no one answered the phone.
Petitioner further denied the grandmother’s testimony that she informed him that in-person visits
had resumed in July of 2020. Petitioner testified that the visitation provider’s building was not
wheelchair accessible, but also stated that he did not contact the DHHR about any accessibility
concerns or other accommodations due to his disability. Petitioner stated that since May of 2020,
he has had a home health worker who helps him with daily living tasks and other chores.

        Ultimately, the circuit court found that petitioner had not remedied the lack of a relationship
with or abandonment of the child. The court noted that petitioner admitted to being an alcoholic
since he was fifteen years old and that he had not been a part of the child’s life due to the
alcoholism. The court found that petitioner had not emotionally or financially provided for the
child throughout the case. The court acknowledged that petitioner’s disability had worsened but
found that petitioner had made no efforts to request accommodations or utilize existing help to
participate in services such as visitations. The court found that petitioner did not attempt to
reestablish visits or participate in the last three MDT meetings, where he could have communicated
his concerns with accessibility due to his disability. Based on the foregoing, the circuit court found
that there was no reasonable likelihood that petitioner could correct the conditions of abuse and
neglect in the near future and that termination was necessary for the child’s welfare. The court
terminated petitioner’s parental rights to L.M. Petitioner appeals the circuit court’s October 8,
2021, dispositional order. 2

        The Court has previously established the following standard of review in cases such as this:




        2
         The mother voluntarily relinquished her parental rights below. The permanency plan for
the child is adoption by the maternal grandmother.
                                                   3
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights
by failing to provide him with a meaningful improvement period. According to petitioner, he did
not have access to the “necessary services to complete said improvement period due to the COVID-
19 shutdown and protocols.” Petitioner notes that this Court declared a judicial emergency from
March 23, 2020, until May 5, 2020, and asserts that it disrupted all court-related procedures and
programs in West Virginia. However, we find this argument unavailing, because petitioner ignores
the fact that this Court’s March 22, 2020, Administrative Order declaring a judicial emergency
was clear that “applicable deadlines and time limits” for abuse and neglect proceedings remained
in effect. Moreover, the Administrative Order in question had no effect over the DHHR or its
imposition of services. As such, any argument petitioner advances on appeal that this Court’s
declaration of a judicial emergency hampered his ability to participate in services the DHHR
offered is unavailing.

        Moreover, to the extent that petitioner argues that his disability limited his remote
participation because of his inability to operate a telephone during the many telephonic meetings
and conferences, we note that he fails to specify what actions he took to request assistance or an
accommodation. Petitioner also fails to explain why he could communicate via social media but
not via a telephone, especially when he had a home health worker who aided him in daily living
tasks. Further, petitioner does not dispute that he failed to attend the last three MDT meetings,
during which he could have addressed his disability and need for any type of accommodation.
Most critically, in those instances where the DHHR was made aware of petitioner’s need for
accommodation, such as his request to reschedule his psychological evaluation at a local health
care provider’s office, petitioner still failed to avail himself of such accommodation when secured.
Simply put, we find no merit to petitioner’s argument that the circuit court or the DHHR failed to
accommodate him during the proceedings.

         On the contrary, the record supports, and petitioner concedes on appeal, that he ceased
participating in the case in April of 2020 except for attending an MDT meeting in November of
2020. This abandonment of his responsibilities is directly counter to the requirement that “[w]hen
any improvement period is granted to a [parent] . . . the [parent] shall be responsible for the
initiation and completion of all terms of the improvement period.” W. Va. Code § 49-4-610(4).

                                                  4
The record establishes that the DHHR attempted to help petitioner repair his relationship with the
child by facilitating supervised visitations, yet petitioner stopped attending visits in April of 2020
and failed to reestablish visits, even after being informed that the protocol returned to in-person
visits. “We have previously pointed out that the level of interest demonstrated by a parent in
visiting his or her children while they are out of the parent’s custody is a significant factor in
determining the parent’s potential to improve sufficiently and achieve minimum standards to
parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589, 600 n.14 (1996) (citations
omitted). Further, the record shows that the DHHR provided services to petitioner to address his
alcoholism and his abandonment of the child, but petitioner failed to follow through with those
services.

        West Virginia Code § 49-4-604(d) provides that a circuit court may find that there is no
reasonable likelihood that the conditions of abuse and neglect can be substantially corrected when
the abusing parent has “demonstrated an inadequate capacity to solve the problems of abuse or
neglect on [his or her] own or with help.” Here, the court made this finding in regard to petitioner
based on the substantial evidence outlined above. The court also found that termination of
petitioner’s parental rights was necessary for the child’s welfare, a finding petitioner does not
challenge on appeal. Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may
terminate a parent’s parental rights upon these findings, and we conclude that termination of
petitioner’s parental rights was not error.

        Petitioner also argues that the circuit court erred in denying him post-termination visitation.
Petitioner asserts that he cares for the child, that he had a bond with the child, and that he exercised
as much visitation with the child as possible considering the COVID-19 pandemic. We find
petitioner’s argument unavailing.

        In regard to post-termination visitation, we have previously held that

                 “[w]hen parental rights are terminated due to neglect or abuse, the circuit
        court may nevertheless in appropriate cases consider whether continued visitation
        or other contact with the abusing parent is in the best interest of the child. Among
        other things, the circuit court should consider whether a close emotional bond has
        been established between parent and child and the child’s wishes, if he or she is of
        appropriate maturity to make such request. The evidence must indicate that such
        visitation or continued contact would not be detrimental to the child’s well being
        and would be in the child’s best interest.” Syl. Pt. 5, In re Christina L., 194 W.Va.
        446, 460 S.E.2d 692 (1995).

Syl. Pt. 11, In re Daniel D., 211 W. Va. 79, 562 S.E.2d 147 (2002). Here, the circuit court found
it was not in the child’s best interests to grant visitation. Although petitioner may care for the child,
there is no evidence that he developed a close bond with him given the evidence of petitioner’s
continued abandonment of the child. Further, petitioner failed to fully exercise visitation with the
child during the proceedings, including failing to exercise the option to visit virtually. Accordingly,
we find no error in the circuit court’s denial of petitioner’s request for post-termination visitation.




                                                   5
      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 8, 2021, order is hereby affirmed.


                                                                                     Affirmed.

ISSUED: August 31, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                              6